DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the claim limitation “the lens” is referring to the “optic” introduced earlier in the claim. The applicant is advised that it is being interpreted and examined as if they are one and the same.
Regarding claim 8, it is unclear if the claim limitation “a light source” in line 2 is the same as “a light source” in line 4 are the same. The applicant is advised that it is being interpreted and examined as if they are one and the same.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 2012/0287649).
Regarding claim 1, Kelley discloses an optic (300, see Figs. 43 and 46, Para. 0178) for distribution of light from a light emitter axis, the lens comprising: adjacent annular facets (e.g. the surface of the light-receiving portion 307 and the two reflective indentations 361 and 362, see Fig. 43, Para. 0183) forming an interior cavity (307, see Fig. 46, Para. 0183) for covering or receiving a light source (LED light, see Para. 0183), the annular facets having an orientation relative to the vertical axis at one or more angles supporting redirection of light by received by the light source by total internal reflection (see Para. 0197).

Regarding claim 2, Kelley further discloses radii of the adjacent annular facets differ (see Fig. 43).

Regarding claim 3, Kelley further discloses the cavity narrows into refractive surfaces at an end of the cavity (see Fig. 51).

Regarding claim 4, Kelley further discloses having a smooth, curved outer surface (302, see Fig. 44, Para. 0184).

Regarding claim 5, Kelley further discloses the refractive surfaces are curved.

Regarding claim 6, Kelley further discloses the adjacent annular facets extend to a base of the optic (see Fig. 51).

Regarding claim 7, Kelley further discloses the light source comprises a light emitting diodes (LED light, see Para. 0183).

Regarding claim 8, Kelley discloses a luminaire comprising: a light source (an LED or other solid state light source, see Para. 0183); and at least one optic (300) comprising adjacent annular facets (e.g. the surface of the light-receiving portion 307 and the two reflective indentations 361 and 362, see Fig. 43, Para. 0183) forming an interior cavity (307, see Fig. 46, Para. 0183) for covering or receiving a light source, the annular facets having an orientation relative to the vertical axis at one or more angles supporting redirection of light by received by the light source by total internal reflection (see Para. 0197).

Regarding claim 9, Kelley further discloses radii of the adjacent annular facets differ (see Fig. 43).

Regarding claim 10, Kelley further discloses the cavity narrows into refractive surfaces at an end of the cavity (see Fig. 51).

Regarding claim 11, Kelley further discloses the optic has a smooth, curved outer surface (302, see Fig. 44, Para. 0184).

Regarding claim 12, Kelley further discloses the refractive surfaces are curved.

Regarding claim 13, Kelley further discloses the adjacent annular facets extend to a base of the optic (see Fig. 51).

Regarding claim 14, Kelley further discloses the light source comprises a light emitting diodes (LED light, see Para. 0183).

Regarding claim 15, Kelley further discloses the at least one optic comprises a plurality of optics (100, see Fig. 22).

Regarding claim 16, Kelley further discloses the light source comprises a plurality of light emitting diodes associated with the plurality of optics (see Fig. 22, Para. 0152).

Regarding claim 17, Kelley further discloses the light emitting diodes are disposed in cavities of the optics.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubuc (US 2011/0182069).
Regarding claim 1, Dubuc discloses an optic (10/50, see Figs. 2 and 3, Para. 0023) for distribution of light from a light emitter axis, the lens comprising: adjacent annular facets (e.g. inner surface 54 is facetted, see Fig. 3, Para. 0025) forming an interior cavity (cavity formed between the horizontal portions 58 of each facet and vertical portion 64, see Fig. 3) for covering (LED24/74, see Para. 0027), the annular facets having an orientation relative to the vertical axis (66) at one or more angles supporting redirection of light by received by the light source by total internal reflection (see Para.0026 and 0027).

Regarding claim 2, Dubuc further discloses radii of the adjacent annular facets differ (see Fig. 3, Para. 0039).

Regarding claim 3, Dubuc further discloses the cavity narrows into refractive surfaces at an end of the cavity (e.g. see Fig. 3).

Regarding claim 4, Dubuc further discloses having a smooth, curved outer surface (16/56, see Fig. 2, Para. 0023 and 0025).

Regarding claim 5, Dubuc further discloses the refractive surfaces are curved (see Fig. 6).

Regarding claim 6, Dubuc further discloses the adjacent annular facets extend to a base of the optic (see Figs. 4A and 6).

Regarding claim 7, Dubuc further discloses the light source comprises a light emitting diodes (LED light, see Para. 0024).

Regarding claim 8, Dubuc discloses a luminaire comprising: a light source (an LED 24/74, see Para. 0024 and 0027); and at least one optic (10/50, see Figs. 2 and 3, Para. 0023) comprising adjacent annular facets (e.g. inner surface 54 is facetted, see Fig. 3, Para. 0025) forming an interior cavity (cavity formed between the horizontal portions 58 of each facet and vertical portion 64, see Fig. 3) for covering a light source (an LED 24/74, see Para. 0024 and 0027), the annular facets having an orientation relative to the vertical axis (66) at one or more angles supporting redirection of light by received by the light source by total internal reflection (see Figs. 2 and 3).

Regarding claim 9 Dubuc further discloses radii of the adjacent annular facets differ (see Fig. 3, Para. 0039).

Regarding claim 10, Dubuc further discloses the cavity narrows into refractive surfaces at an end of the cavity (e.g. see Fig. 3).

Regarding claim 11, Dubuc further discloses having a smooth, curved outer surface (16/56, see Fig. 2, Para. 0023 and 0025).

Regarding claim 12, Dubuc further discloses the refractive surfaces are curved (see Fig. 6).

Regarding claim 13, Dubuc further discloses the adjacent annular facets extend to a base of the optic (see Figs. 4A and 6).

Regarding claim 14, Dubuc further discloses the light source comprises a light emitting diodes (LED light, see Para. 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubuc (US 2011/0182069) in view of Kelley (US 2012/0287649).
Regarding claims 15-17, the teachings of Dubuc have been discussed above. 
However, Dubuc fails to disclose or fairly suggest the at least one optic comprises a plurality of optics; the light source comprises a plurality of light emitting diodes associated with the plurality of optics; and the light emitting diodes are disposed in cavities of the optics (LED light, see Para. 0024).
Kelley discloses a light directing system that includes a plurality of optics (300, see Figs. 22 and 46, Para. 0152); a light source comprises a plurality of light emitting diodes (see Para. 0152) associated with the plurality of optics (100, see Fig. 22, Para. 0152).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to provide additional optics in order to provide a light directing system, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN et al. (US 2014/0362589) discloses a Lens comprises base for light incident face, and protrusion formed on the base; HART et al. (US 2014/0268802) discloses a device has a conical body made of an optically-transparent material, where the body comprises an inner cone surface and an outer cone surface. The inner cone surface comprises an inner grating structure with a first set of conical facets; Minano et al. (2005/0088758) discloses an apparatus for use generating illumination is provided that comprises a reflective base, a first light source positioned proximate the reflective base, and a reimaging reflector positioned partially about the first light source (see Figs. 25-26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875